DETAILED ACTION
Claims 1-11 are considered in this office action. Claims 1-11 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:  
a detection unit to detect ;
a specifying unit to specify;
an output unit to output in Claims 1-5; 7-10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In Para [0030] : “The function of the vehicle management system 100 (such as the detection unit 134, the specifying unit 135, the output unit 136, the completion processing unit 137) may be realized, for example, by the CPU 120 reading a program from the storage device 130 and running it (software), by hardware such as an exclusive-use circuit, or by combining the software and the hardware. The function of the vehicle management system 100 may be realized by one computer or may be realized by multiple computers.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner could not determine meets and bounds to the claimed invention. The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For Compact prosecution the examiner is interpreted the claim as : the instruction to perform the repair is displayed on the mobile terminal of the person performing the work. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more. 

101 Analysis: Step 1 
Claims 1-9 and 10 are directed to a vehicle management system/ device i.e. machine. 
Claim 11 is directed to a vehicle management method.
Therefore, claims 1-20 fall into at least one of the four statutory categories. 

101 Analysis: Step 2A, Prong I (MPEP § 2106.04) 
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 
[Symbol font/0xB7] mathematical relationships, mathematical formulas or equations, mathematical calculations 
b) certain methods of organizing human activity, and/or 
[Symbol font/0xB7] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Symbol font/0xB7] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 

c) mental processes.
 	[Symbol font/0xB7] concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection.
 
Claim 1 recites the following abstract ideas:

“A vehicle management system comprising: 
a detection unit to detect work related to maintenance for a vehicle based on vehicle information related to the vehicle; 
a specifying unit to specify predetermined work out of the work detected by the detection unit, based on work information specifying the predetermined work that even a person who is not a mechanic of the vehicle can perform;
 and an output unit to output information indicative of the work specified by the specifying unit.

Claim 10 recites the following abstract ideas: 

A vehicle management device comprising: 
 to detect work related to maintenance for a vehicle based on vehicle information related to the vehicle; 
a specifying unit to specify predetermined work out of the work detected by the detection unit, based on work information specifying the predetermined work that can be performed by even a person who is not a mechanic of the vehicle; 
and an output unit to output information indicative of the 41work specified by the specifying unit.

Claim 11 recites the following abstract ideas:

A vehicle management method comprising: 
a first step at which a detection unit detects work related to maintenance for a vehicle based on vehicle information related to the vehicle; 
a second step at which a specifying unit specifies predetermined work out of the work detected by the detection unit, based on work information specifying the predetermined work that can be performed by even a person who is not a mechanic of the vehicle;
 and a third step at which an output unit outputs information indicative of the work specified by the specifying unit.

The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

Regarding Claims 1 and 10 and 11: 

The limitations “detect work related to maintenance for a vehicle based on vehicle information related to the vehicle” of Claims 1 , 10 and 11 are equivalent to a person looking at a vehicle’s infotainment display where it shows the tires are low on air i.e. an observation on the current state of the vehicle.

The limitations “specify predetermined work out of the work detected by the detection unit, based on work information specifying the predetermined work that can be performed by even a person who is not a mechanic of the vehicle” of Claims 1, 10 and 11 are equivalent to a person determining that the tires need more air . 

The limitations “output information indicative of the 41work specified by the specifying unit” of Claims 1, 10 and 11 are equivalent to put the air in the tires. 

Dependent Claims 2-9 further elaborate upon the recited abstract ideas in Claim 1.  
Accordingly Claims 1-11 recite at least one abstract idea. 

101 Analysis: Step 2A, Prong II (MPEP § 2106.04) 
 
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:

Claim 1, 10 and 11 recites the following additional limitations:
 		“a detection unit…. detect work related to maintenance for a vehicle based on vehicle information related to the vehicle”
		“a specifying unit….specify predetermined work out of the work detected by the detection unit, based on work information specifying the predetermined work that can be performed by even a person who is not a mechanic of the vehicle”
		“an output unit….. output information indicative of the 41work specified by the specifying unit”	

The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application. 

Regarding claim 1, 10 and 11 the additional limitation of the additional limitations of “a detection unit” “a specifying unit” “an output unit” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, the additional limitations invoke computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Further, the additional limitations of claims 1, 10 and 11  are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.). The additional limitations do not:
 • Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)) 
• Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)) 
• Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)) 
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Dependent claims 2-9 further elaborate upon the recited abstract ideas in claim 1 , but do not provide additional elements, and so do not integrate the abstract ideas into a practical application. 
Therefore, claims 1-11 do not integrate the recited abstract ideas into a practical application. 

101 Analysis: Step 2B (MPEP § 2106.05) 

Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1-11 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
Therefore, the additional limitations of claims 1-11 do not amount to significantly more than the judicial exception. 
Thus, claims 1-11 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention KR100252300 and herein after will be referred as KR’300. 

Regarding Claim 1, KR’300 teaches a vehicle management system comprising ( Page 2 : “Vehicle self-maintenance device and method”)

 a detection unit to detect work related to maintenance for a vehicle based on vehicle information related to the vehicle (Page 2 “the method according to the present invention includes a first determination step for determining whether an abnormality has occurred in the vehicle in the self-maintenance mode;”);

 a specifying unit to specify predetermined work out of the work detected by the detection unit, based on work information specifying the predetermined work that even a person who is not a mechanic of the vehicle can perform (Page 3 : “a second determination step of determining whether the problem displayed in the first display step is a simple repair,” here the simple repair is being interpreted as the a person who is not mechanic of the vehicle can perform); 

and an output unit to output information indicative of the work specified by the specifying unit (Page 3 : “the second determination A first display step of sequentially displaying a maintenance method as a moving image if the repair is a simple repair result;”).  
Similarly Claims 10 and 11 are rejected on the similar rational as Claim 1 above is. 

Regarding Claim 2, KR’300 teaches the vehicle management system according to claim 1. KR’300 also teaches wherein the output unit outputs information for requesting response of the work specified by the specifying unit to a person who is not a mechanic of the vehicle ( Page 3: “If the driver sees the problem displayed on the monitor 80 and the repair is simple, the response data is inputted to the data input unit 10. As shown in S5, the maintenance method is sequentially displayed on the monitor 80 as a video.” Here the response date inputted to data input unit is being interpreted as the driver/person accepting to perform the repairs.). 
 

Regarding Claim 3, KR’300 teaches the vehicle management system according to claim 2.
KR’300 wherein the output unit transmits the information for receiving whether or not to perform the work, to one of an in-vehicle terminal of the vehicle and a Client Terminal (Page 3 : “If there is an abnormality in the above step S2, the flow advances to the step S3 to display a problem on the monitor 80 using the image data output from the CD-ROM driver 50.”). 


Regarding Claim 6, KR’300 teaches the vehicle management system according to claim 1.
KR’300 teaches wherein the predetermined work includes at least one of auxiliary work for a mechanic, work not requiring at least one of special knowledge and special equipment, and work using facilities loaded in the vehicle ( Page 3 : “a second determination step of determining whether the problem displayed in the first display step is a simple repair,” here simple repair is being interpreted as no special tools or facilities are needed and auxiliary work for the mechanic).  

Regarding Claim 7, KR’300 teaches the vehicle management system according to claim 1. 
KR’300 teaches further comprising: a completion processing unit to receive information indicative of the completion of work specified by the specifying unit and to store the received information (Page 4: “On the contrary, if the self-maintainable data is input, it is determined whether the repeated display is desired, and if desired, the process returns to step S5 to display .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KR’300 and in view of Kwan et al. KR20170096436A and herein after will be referred as Kwan. 

Regarding Claim 4, KR’300 teaches the vehicle management system according to claim 3.

 Kwan teaches wherein, based on external cooperation information specifying work and requirement to an external system that 39performs the processing related to the work, and information to the effect that the work specified by the specifying unit is performed, the output unit outputs instructions to the external system that performs the work, so as to perform the processing related to the work (Page 12 Line 467-469: “As such, in the present invention, the user's convenience can be contributed by providing self-maintenance information and consumables shopping purchase information even in the mobile device.” 112b examiner interpretation is being applied here).  


	

Regarding Claim 5, KR’300 teaches the vehicle management system according to claim 3. 
KR’300 teaches wherein the output unit transmits support information for supporting the work to one of the in-vehicle terminal (Page 3: : “If there is an abnormality in the above step S2, the flow advances to the step S3 to display a problem on the monitor 80 using the image data output from the CD-ROM driver 50.”)
Kwan teaches the client terminal (Page 12 Line 467-469: “As such, in the present invention, the user's convenience can be contributed by providing self-maintenance information and consumables shopping purchase information even in the mobile device.”).  


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR’300.

Regarding Claim 8, KR’300 teaches the vehicle management system according to claim 7.
KR’300 teaches wherein, based on vehicle information related to a vehicle for every vehicle, the detection unit detects work 40related to maintenance for the vehicle, wherein, based on the work information, the specifying unit specifies the predetermined work out of the work detected by the detection unit, and stores information related to the specified work, and wherein, when the 
The only limitation KR’300 does not expressly teaches deleting the stored information related to the work which is finished . However deleting the unwanted data from the memory of the vehicle controller to optimize the performance of the Vehicle Controller is well known in the Vehicle Control art and it would have been obvious to an ordinary person skill in the art before the effective filing date of the claimed invention to have modified KR’300 to incorporate the teachings of well-known obvious matter to include the completion processing unit deletes the stored information related to the work. Doing so would optimize the performance of the Vehicle Controller. 
 
Regarding Claim 9, KR’300 teaches the vehicle management system according to claim 8. KR’300 teaches wherein the output unit updates the information related to the work so as to indicate that the work is due to be performed, based on information to the effect that the work specified by the specifying unit is performed (Page 4: “On the contrary, if the self-maintainable data is input, it is determined whether the repeated display is desired, and if desired, the process returns to step S5 to display the maintenance method again” here data input is interpreted that the driver accepted to perform and repairs are performed with the help of the display of maintenance method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668